Per Curiam.
{¶ 1} In April 2000, appellant, Darnell Washington, was convicted of numerous drug-related offenses, including trafficking in cocaine and preparation of illegal drugs for sale, and was sentenced to prison. On appeal, the court of appeals rejected Washington’s claim that his right to a speedy trial had been violated and affirmed the trial court’s judgment. State v. Washington, Cuyahoga App. No. 80418, 2002-Ohio-5834, 2002 WL 31401558, at ¶ 26-29.
{¶ 2} In June 2003, Washington filed a petition in the Court of Appeals for Lorain County for a writ of habeas corpus to compel appellee, Lorain Correctional Institution’s then-Warden Tracy Tyson-Parker, to release him from prison. Washington claimed that the trial court had denied him his right to a speedy trial.
{¶ 3} On July 9, 2003, the court of appeals sua sponte dismissed Washington’s petition.
{¶ 4} We affirm the judgment of the court of appeals. “A claimed violation of a criminal defendant’s right to a speedy trial is not cognizable in habeas corpus.” Travis v. Bagley (2001), 92 Ohio St.3d 322, 323, 750 N.E.2d 166. Because Washington had raised his speedy-trial claims in his direct appeal, res judicata also barred these claims. Russell v. Mitchell (1999), 84 Ohio St.3d 328, 329, 703 N.E.2d 1249.1
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.

. Our holding renders moot Washington’s motion to strike appellee’s brief.